NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


LAWRENCE E. EGLE,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )        Case No. 2D13-1506
                                              )
SUSAN KRINSK,                                 )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 11, 2014.

Appeal from the Circuit Court for Manatee
County; Marc B. Gilner, Judge.

Jamie L. Wallace of Icard, Merrill, Cullis,
Timm, Furen & Ginsburg, P.A., Sarasota,
for Appellant.

Larry R. Chulock of Larry R. Chulock, P.A.,
Bradenton, for Appellee.



CRENSHAW, Judge.


              Lawrence Egle timely appeals the final judgment of dissolution of his

marriage to Susan Krinsk. We reverse solely for the circuit court to correct the period of

the durational alimony award to reflect the length of the marriage and affirm as to the

remaining issues.
             The circuit court awarded durational alimony of $1000 per month for a

period of fifteen years. However, the court intended to award alimony for a period

representing the length of the marriage. The marriage in this case lasted just under

fourteen years and ten months—not fifteen years. The parties agree that this was error.

See § 61.08(7), Fla. Stat. (2011) ("[T]he length of an award of durational alimony may

not be modified except under exceptional circumstances and may not exceed the length

of the marriage.") (emphasis added); Cooley v. Cooley, 106 So. 3d 17, 17 (Fla. 2d DCA

2013). Accordingly, we reverse and remand for the circuit court to correct the period of

the durational alimony award to reflect the length of the marriage.

             Affirmed in part, reversed in part with directions.


KELLY and BLACK, JJ., Concur.




                                           -2-